Atkinson, J.
A writing signed by the parties for the sale of land was as follows:
“Earnest Money Payment. Atlanta, Ga. Oct. 19, 1911.
“Received of J. M. Nettles the sum of Ten & no/100 Dollars as earnest money in part of purchase-price for property this day sold, described as *127follows: Lot on Northwest corner of Boulevard Terrace and Randolph St., as per plat. '
December 12, 1913.
Action for breach of contract. Before Judge Pendleton. Fulton superior court. September 6, 1912.
James L. Key, for plaintiff. Hines & Jordan, for defendant.



Sold on the following terms and conditions. Eight hundred seven dollars. Eive hundred and fifty dollars to be paid in cash upon receipt of bond & deed, and the balance in one year at seven per cent: interest per annum. It is understood a warranty deed is to be given to tract 30 by 50 on the corner and bond for title to balance. In the event title should prove not good and valid, the Ten & no/100 Dollars this day paid is to be returned.
[Signed] Chas P. Glover Realty Co., by Eugene S. Kelly.
“I agree to purchase the above-described property. at price and terms named.
[Signed] JVM. Nettles.”
Seld, 1. While the writing locates the land at a designated corner of two-named streets in the City of Atlanta, Georgia, and gives the length of the respective four sides of the lot in feet, it does not disclose on which street either of the sides abuts, or give other data from which the precise land can be located.
2. The description being so vague as not to furnish means for identifying the property intended to be sold, the instrument will not serve as a basis of an action for damages for the breach of a contract. Gatins v. Angier, 104 Ga. 386 (30 S. E. 876); Crawford v. Verner, 122 Ga. 814 (50 S. E. 958) ; Tippins v. Phillips, 123 Ga. 415 (51 S. E. 410).

Judgment affirmed.


All the Justices eoneur.